Citation Nr: 0028921	
Decision Date: 11/01/00    Archive Date: 11/09/00

DOCKET NO.  96-22 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic low back pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to May 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the St. Petersburg, 
Florida Regional Office (RO) of the Department of Veterans 
Affairs (VA) in which the RO denied service connection for 
recurrent and chronic low back pain, unknown etiology.  This 
case came before the Board previously, where it was remanded 
in March 2000 for further evidentiary development.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for service connection for chronic low 
back pain has been obtained.

2.  The veteran's current low back condition was not caused 
by a disease or injury incurred or aggravated in service.


CONCLUSION OF LAW

The criteria for service connection for chronic low back pain 
are not met.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for 
service connection for chronic low back pain is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999); that is, he has presented a claim that is 
plausible.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1994); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A May 2000 VA 
examination reveals the veteran's current chronic low back 
pain of varying intensity, and a herniated disc at L4-L5 and 
hemangioma of L3.  The veteran's service medical records 
document two instances of back complaints -- in August 1964 
and February 1966.  He was prescribed hot packs, linament and 
exercises for his back.  As for evidence of a nexus between a 
current disability and service, a July 1996 neurological 
examination by Gary M. Weiss, M.D. includes the opinion that 
the veteran "had lumbosacral trouble prior to being in the 
service and the service activity worsened the L4-L5 disc that 
has continued to slowly worsen ever since."  Additionally, 
July 1996 VA outpatient treatment records include an opinion 
from a VA orthopedic surgeon that the veteran's low back pain 
has been a problem since childhood and was aggravated during 
service.  Thus, all three elements of a well-grounded claim 
have been satisfied.  See Caluza, supra.    

The veteran has not alleged that any records of probative 
value that may be obtained, and which have not been sought by 
VA or already associated with his claims folder, are 
available.  The Board accordingly finds that all relevant 
facts have been properly developed, and that the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999), has been satisfied.

As indicated above, the veteran essentially contends that he 
has chronic low back pain as a consequence of his active 
military service, and for which service connection should be 
granted.  After a review of the evidence, however, the Board 
finds that his contentions are not supported by the record 
and that, accordingly, his claim fails.

A good portion of the evidence in support of the veteran's 
service connection claim comes from his own statements.  He 
described his back condition in detail during his May 1996 RO 
hearing, with a brief reemphasis of his back claim during a 
June 1998 RO hearing.  The veteran testified in May 1996 
about the two instances noted in his service medical records 
when he complained of back pain.  He stated that his back 
hurt in August 1964 from lifting trusses, and in February 
1966 from picking up sandbags.  Although no specific medical 
findings are documented in the service medical records for 
these two instances, he stated that he believed that his 
current back condition was aggravated by these two inservice 
instances.  The Board points out that the veteran testified 
that he was never placed on medical profile for a back 
condition in service, and that his back has bothered him 
almost his entire life, including before service entry.  He 
also testified that he has been informed by doctors that one 
of his legs is shorter than the other and he has an extra 
lumbar disc.  The Board also points out that his service 
separation physical examination report does not reveal any 
complaints or findings of back problems.                           

The other evidence in support of the veteran's claim is Dr. 
Weiss' July 1996 neurological examination report and VA 
outpatient treatment records from July 1996.  Both Dr. Weiss' 
July 1996 examination report and the July 1996 VA outpatient 
treatment records contain opinions that assert, essentially, 
that the veteran's low back condition was aggravated by 
active military service.  The Board also notes that an 
October 1996 chiropractic report from Jay T. Perdue concurs 
with Dr. Weiss' report and the July 1996 VA outpatient 
treatment report.  As previously stated, Dr. Weiss gave the 
opinion that the veteran's service activity worsened his 
lumbar disc condition.  The Board notes, however, that Dr. 
Weiss did not expound upon this opinion, or give any more 
specificity as to what "service activity" worsened his back 
condition.  Furthermore, Dr. Weiss did not provide any 
medical basis for his opinion that service activity 
aggravated his back condition.  The Board notes that Dr. 
Weiss saw the veteran again in September 1996.  The report 
from this evaluation indicates that Dr. Weiss reviewed the 
veteran's service medical records and found that the veteran 
"clearly had low back pain due to service activity in the 
1960's", and referenced the veteran's complaints of low back 
pain in August 1964 and February 1966.  The Board does not 
dispute that the veteran had inservice back pain.  However, 
this September 1996 report does not explain the medical basis 
for Dr. Weiss' opinion in July 1996 that the veteran's 
service activity worsened his condition, especially in light 
of no low back medical findings at the time of these two 
instances and no back problems noted at the time of service 
separation.  

As for the opinion in the VA outpatient treatment records 
from July 1996 that the veteran's low back pain was 
aggravated in service, the Board finds insufficient factual 
or medical evidence in those records of such a permanent 
inservice aggravation of the low back condition.  The July 
1996 record states merely that low back pain has been a 
problem since childhood and was aggravated during service 
years.  However, this report does not include any medical or 
factual basis to support the assessment that the veteran's 
back problem was permanently aggravated by his active 
military service, as opposed to the progression of a 
congenital defect.  In fact, the same VA doctor who created 
the July 1996 outpatient treatment progress notes also stated 
in January 1996 progress notes that the veteran's 
longstanding low back pain since the age of 8 years old can 
be explained by hemangioma of L3, as shown by magnetic 
resonance imaging (MRI) tests.  As was stated in the Board's 
March 2000 remand decision, hemangioma is described in 
Stedman's Medical Dictionary, 26th Edition, (Williams & 
Wilkins, 1995), at page 770, as a "congenital anomaly...".  
The strong possibility of a congenital abnormality was also 
raised by the veteran during his May 1996 RO hearing.  During 
this testimony, the veteran stated that one of his legs is 
shorter than the other and that he has six lumbar vertebrae, 
instead of the usual five.  An October 1997 VA radiology 
profile confirms that the veteran has six segmented lumbar 
vertebrae.  The Board also points out that neither Dr. Weiss 
nor the VA doctor who was responsible for the July 1996 
outpatient treatment progress notes make any mention of the 
veteran's RO hearing testimony regarding these congenital 
conditions.  The evidence from Dr. Weiss and from the July 
1996 outpatient treatment records could easily be interpreted 
as a reliance on the veteran's account of the etiology of his 
back problems, without independent competent medical evidence 
to support this proposition.              

The Board contrasts this evidence from Dr. Weiss and the 
relevant VA outpatient treatment records with evidence 
beginning with the veteran's service medical records which, 
as the Board has pointed out, do not show any specific 
medical findings regarding the two instances of back pain 
complaints that occurred approximately one and a half years 
apart from each other.  Neither of these episodes resulted in 
long term treatment or prolonged periods of back pain 
complaints by the veteran.  As previously discussed, the 
veteran's separation physical examination did not reveal any 
complaints or medical findings of a back condition aggravated 
by anything in service.  Following service discharge, there 
is medical evidence of the veteran's complaints of back pain 
as early as March 1968, less than one year following service 
discharge.  However, there is no evidence in these records 
that indicate a back condition that was permanently 
aggravated during active duty service.  The Board finds 
similar complaints of low back pain in January 1964, a few 
months prior to service entry.              

The most recent VA examination, in March 2000, includes a 
review of the veteran's history of low back pain going back 
to before his entry into military service.  The examiner 
makes note of previous medical findings of the veteran's 
right leg being one-half inch shorter than the left leg, the 
veteran's six lumbar vertebrae and his normal back X-rays 
approximately one year after service separation.  The 
examiner also noted that while the veteran was seen on two 
occasions in service for low back pain, there were no 
specific findings recorded nor any chronic condition 
reported.  He also observed that there was no mention of back 
symptoms or findings during the veteran's service separation 
physical examination.  After an examination of the current 
level of the veteran's back disability, the examiner 
determined that he could not attribute the veteran's current 
back condition to any event that occurred in service.  This 
conclusion by the VA orthopedic surgeon, based on a complete 
review of the history of the veteran's low back pain 
problems, is strong evidence against the grant of service 
connection for the veteran's current low back pain.        

In weighing the evidence in support of the veteran's claim 
versus the evidence that does not support his claim, the 
Board finds that the preponderance of the evidence is against 
the claim.  The Board points out that a complete review of 
the veteran's case by VA examination in March 2000 -- 
obviously performed more recently than the examinations in 
July 1996 by Dr. Weiss and the VA treating physician at that 
time -- led to the conclusion that the veteran's current back 
disability cannot be attributed to any specific permanently 
aggravating condition occurring active military service.  On 
the other hand, there is no evidence that Dr. Weiss' July 
1996 opinion or the opinion of the VA physician in July 1996 
regarding the etiology of the veteran's low back pain was 
based on a thorough review of the claims file.  The Board has 
previously discussed the other shortcomings it perceives with 
the evidence from Dr. Weiss and the July 1996 VA treating 
physician.  The record contains substantial evidence that 
indicates that the veteran has a significant congenital back 
disability.  The Board finds that this documented evidence of 
hemangioma, discrepancy between the length of each of his 
legs and the additional lumbar vertebra, combined with the 
lack of documented evidence of any specific inservice medical 
finding of an aggravated back condition, is not favorable to 
the veteran's claim.

The Board finds that after weighing the evidence of the 
veteran's well-grounded claim, the record does not contain 
sufficient competent medical evidence that the veteran's 
current chronic low back pain was permanently aggravated by 
service.  Thus, the preponderance of the evidence is against 
the claim for service connection for a chronic low back pain.  
Accordingly, the Board must deny his claim.


ORDER

Entitlement to service connection for chronic low back pain 
is denied.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 

